 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Eechere-SUENEEE) =~=~<“‘“‘“‘CO™*S*# °
Plaintiff,
- against - ORDER
Michele Stewart, 19 Civ. 5960 (NRB)
Defendant.
Sa a eee gt ary “eas X

Michele Stewart,
Counterclaim Plaintiff,
- against -
Barbara Stewart,
Counterclaim Defendant.
NAOMI REICE BUCHWALD, District Judge:

WHEREAS on June 26, 2019, this case was transferred to the
undersigned from the United States District Court for the Western
District of New York; and

WHEREAS a joint discovery plan was entered in this case on
October 3, 2019; and

WHEREAS the October 3, 2019 joint discovery plan stated, in
relevant part, that any party wishing to make a dispositive motion
should file a letter conforming to this Court’s Individual Rule of
Practice 2(B) (“Rule 2(B}”), see ECF No. 39; and

WHEREAS on January 22, 2020, notwithstanding the terms of the
joint discovery plan and Rule 2(B), and in violation thereof, counsel

AL

 

 
 

for Barbara Stewart filed a memorandum of law in support of a motion
to dismiss defendant and counterclaim plaintiff Michele Stewart’s
counterclaims, see ECF No. 43; it is hereby

ORDERED that, within one week of today’s date, counsel for
Barbara Stewart withdraw her motion to dismiss and file in its stead
a letter conforming to Rule 2(B); and it is further

ORDERED that, consistent with Rule 2(B), counsel for Michele
Stewart submit a response to that letter within three days of its
receipt; and it is further

ORDERED that, within one week of today’s date, the parties
separately file letters setting forth a numbered list of any
discovery issues that remain unresolved after the parties have “in
good faith conferred or attempted to confer with the person or party
failing to make disclosure or discovery in an effort to obtain it
without court action,” Fed. R. Civ. P. 37{a)(1); and it is further

ORDERED that, within two weeks of today’s date, each party file
a response setting forth, in the same numbered format, its position
as to the outstanding discovery issues identified by the opposing

party.

Dated: New York, New York
January 30, 2020

er eryrr
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
